Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment submitted on April 15, 2022 in response to the Office action (OA) mailed on December 27, 2021 (“the previous OA”) have been fully considered. 
Support for claim 1 amendment can be found on page 6, last paragraph of the specification.
In view of applicant’s amendment to claim 1, the 35 USC 103 rejection of claims 1-8 and 10-15 as being unpatentable over Wu et al. (US 9540550 B2) in view of Jin Zhou et al. (WO 2017101105 A1; US 20200299553 A1 is relied upon as equivalent document in the rejection), as set forth in the previous OA is withdrawn. Specifically, with respect to claim 1, Jin (“Cui”) does not teach or suggest the thermoplastic polymer having Mw of 500,000 to 900,000 as claimed. 
In view of applicant’s amendment, a new 35 USC 103 rejection based on Wu et al. (US 9540550 B2) in view of Matsumoto (US 20040182512 A1) is made. 





Claim Objections
Claim 2 is objected to because of the following informalities: insert “the” before “carboxylic groups” and “epoxy groups” to provide clear antecedent basis with claim 1. 
Appropriate correction is required.
 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9540550 B2) in view of Matsumoto (US 20040182512 A1).
As to claim 1, Wu discloses a thermally conductive adhesive composition (photocurable adhesive composition) comprising 0-40 wt% of a thermoplastic polymer (overlaps with claimed 10-40 wt% of thermoplastic polymer), 5-70 wt% of an epoxy component (20-50 wt% of an epoxy component), 0-50 wt% of hydroxyl functional component (1-10 wt% of hydroxy containing compound), and 0.001-10 wt% of photoinitiator (0.1 to 5 wt% of photoinitiator) (abstract).  

Wu discloses that the thermoplastic polymer is not specifically limited and the examples include ethylene vinyl acetate copolymer, acrylic polymer resins, and epoxy modified acrylic polymer resin (column 7, lines 50-57).  Wu further discloses that the acrylic polymer can be any acrylic polymer used as an adhesive in the conventional art (column 7, lines 63-66). 

As to claim 1, the difference between the claimed invention and the prior art of Wu is that Wu does not explicitly disclose a thermoplastic polymer containing carboxylic groups and epoxy groups, wherein the thermoplastic polymer has Mw of 500,000 to 900,000.  

Matsumoto discloses a pressure sensitive adhesive (PSA) composition containing acrylic polymer (thermoplastic polymer containing carboxylic groups and epoxy groups) having Mw of more preferably at least 500,000 and less than 700,000 (abstract and 0030).  The acrylic polymer of Matsumoto is formed by copolymerizing C1-C14 alkyl (meth)acrylate, ethylenic monomer having a cyclic ether group such as glycidyl acrylate and glycidyl methacrylate (epoxy groups), and polymerizable unsaturated carboxylic acid (carboxylic groups) (abstract, 0024-0026).  As to claim limitation of the thermoplastic polymer containing carboxylic groups and epoxy groups, it is submitted that no difference is seen between the claimed thermoplastic polymer and the acrylic polymer of Matsumoto as set forth previously.  Accordingly, absent any factual evidence on the record, the acrylic polymer of Matsumoto is interpreted to suggest claimed thermoplastic polymer containing carboxylic groups and epoxy groups.  Furthermore, the Mw of the acrylic polymer of Matsumoto (at least 500,000 and less than 700,000) is within the claimed Mw range of 500,000 to 900,000 as claimed.   Matsumoto further discloses that if the molecular weight is too low, the cohesion and adhesive force is insufficient when forming a PSA sheet.  If the molecular weight is too high, gelation may occur at the time of synthesis in some cases, and the viscosity is increased excessively, so that handling property is deteriorated and the storage stability of the PSA solution is also deteriorated (0030). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the acrylic polymer of Matsumoto and use it as a thermoplastic polymer in the adhesive of Wu in the amount disclosed by Wu motivated by the desire to for adhesive composition having suitable adhesion and cohesion, and furthermore, Wu desires presence of acrylic polymer resins and epoxy modified acrylic polymer resin in the adhesive composition (column 7, lines 55-57). 


As to claim 2, Wu discloses 1-20 wt% of polar monomer such as carboxyl group containing monomer (column 8, lines 15-20 and lines 21-25).  Alternatively, Matsumoto discloses that 4 to 8 phr (parts hundred resin or weight percentage) of polymerizable carboxylic acid (0024 and 0026).  The amount of the carboxylic acid disclosed by Matsumoto lies within the claimed range of 0.01 to 10 wt% of repeating units containing carboxylic groups.  Furthermore, it is submitted that generally differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. MPEP 2144.05 (II)(A).

As to claim 3, Matsumoto discloses acrylic polymer (thermoplastic acrylic polymer) (abstract).  Further, the acrylic polymer of Matsumoto is formed by polymerizing acrylic acid monomer (repeating units derived from acrylic acid) (0026 and abstract) and glycidyl acrylate or glycidyl methacrylate (repeating units derived from glycidyl (meth)acrylate) (0025 and abstract). 


As to claim 4, this claim is disclosed by Wu at column 3, lines 35-37 and lines 55-59.

As to claim 5, this claim is disclosed by Wu at column 3, lines 60-65.

As to claim 6, this claim is disclosed by Wu at column 9, lines 18-21.
As to claim 7, this claim is disclosed by Wu at column 5, lines 25-35. 

As to claim 8, Wu discloses surfactant (column 11, line 8). 

As to claim 10, Wu discloses an adhesive film tape comprising a double coated tape comprising a release liner 21 (a first release layer), a first adhesive layer 22 (photocurable adhesive layer), a backing layer 23, a second adhesive layer 24 (photocurable adhesive layer), in this order (column 12, lines 5-15, and Figure 2).  Wu further discloses another release liner (second release layer) can be attached to the second adhesive layer 24 (column 12, lines 15-20).  As such, Wu discloses a double coated tape (photocurable adhesive tape) comprising a release liner 21/a first adhesive layer 22/a backing layer 23/a second adhesive layer 24/a second release liner.  Moreover, this disclosure of Wu suggests that the photocurable adhesive layer is provided between the first and the second release layers as claimed. 

As to claim 12, Wu discloses claimed photoinitiators such as photoinitiator containing benzyl ketal group, photoinitiator including benzophenone groups etc. (column 6, line 65 to column 7, line 11). 

As to claims 13 and 14, Wu discloses that the adhesive composition includes thermally conductive filler in the amount of about 5-60 wt% (column 5, lines 35-40). 

As to claim 15, Wu discloses surfactants in the amount of about 0-3 wt% (column 11, lines 8-10).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 9540550 B2) in view of Matsumoto (US 20040182512 A1) as applied to claim 8 above, and further in view of Laminate Systems Corp et al. (US 20030108746 A1).

Wu discloses surfactants in the amount of about 0-3 wt% (column 11, lines 8-10).  However, Wu is silent as to disclosing silane surfactant. 

Laminate Systems discloses a fire-resistant adhesive resins (abstract). Laminate Systems further discloses that the adhesive resin compositions of the invention can include additives known to those of ordinary skill in the art to be useful in adhesive resin compositions (0024).  Moreover, Laminate Systems further discloses adhesive resin composition including silane-based surfactant (Z-6040 Silane) (Table 2 and Table 3).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a known and available surfactant such as a silane surfactant as claimed and as rendered obvious by Laminate Systems, and use it in the adhesive of Wu, since Wu desires surfactant and selection of known material based on its suitability for its intended use establishes a prima facie case of obviousness. MPEP 2144.07. 
Response to Arguments

Applicant's arguments filed on April 15, 2022 have been fully considered.  Given that the examiner has introduced a new ground of rejection in the current Office action, applicant’s arguments are addressed to the extent applicable to the current rejection of record. 

Applicant argues that Wu requires at least 5% of thermally conductive material.  According to applicant, the current composition (claim 1) can include thermally conducive material but it is not required.  Applicant further argues that thermoplastic polymer and hydroxy functional component are optional in Wu.  Therefore, to arrive at the currently compositions, substantially modifications and selections of the components used in the compositions of Wu need to be made, modification that lack any motivation.  For example, there is no teaching, suggestion or motivation to provided by Wu to leaving out the thermally conductive material, nor is there any teaching, suggestion or motivation to make the thermoplastic material (read as thermoplastic polymer by the examiner)required element in the range of 10-30%, or to require 1-10% of hydroxyl containing component (read as hydroxy containing compound by the examiner). Pages 7-8 of the amendment.

The examiner respectfully disagrees.  With respect to applicant’s argument regarding the thermally conductive material, this argument is not found persuasive because it is not commensurate in scope with the claimed invention.  The preamble of claim 1 recites “the photocurable composition comprising”.  It is submitted that the transitional phrase “comprising” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  MPEP 2111.03 (I).  Accordingly, the thermally conductive material of Wu is not excluded by the claimed invention.  As to applicant’s arguments with respect to the thermoplastic polymer and the hydroxy functional component of Wu, it is submitted that while these components can be optional in Wu, they are also positively recited as being present (see claim 1 of Wu disclosing thermally conductive adhesive composition containing 2-25 wt% of thermoplastic polymer and 1-5 wt% of hydroxyl functional component).  As such, applicant’s arguments are not found persuasive. 




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
May 13, 2022